Title: To John Adams from Capt. Thomas Thompson, 24 April 1798
From: Thompson, Capt. Thomas
To: Adams, John



24 April 1798

A Sketch of the navy yard and stores in Ports’outh.
All the largest Timber and plank of new England growth is carried from this yard to Boston: this with the quantity taken to build the Crescent has intirely destroyed the assortment for the suspended Frigate leaving only a quantity of small timber plank and knees season’d which may be converted to the use of building a 20, or 22, Gun ship. This with the addition of 200 Tons crooked Timber which can now be purchasd reasonable and properly seasoned filling for use—I have also 10 or 12 Tons of Cordage exactly suited for a ship of the size with some canvas and many other articls left from the Crescent. tis my opinion that it wil be for the intrest of the United States to build a ship and apply those articls in the store and materials in the navy yard to this purpos—otherwise the timber and plank will be very much injurd by Laying (live oak is here excepted)
a ship of the above size may be Launchd and fitted in three or four months—if Cannon can be procurd in season she should be built on Contract—which may be don for the Carpenters Labor—at 15 or 17 dollars pr ton compleate—The United States finding all materials—a plain ship without Head or Gallaries—two flush decks fore and aft to work the Guns all under cover—those would be dry comfortable ships for our coast—two of sixteen Guns might be built if required at the same time in our, and newburry River—all three of which I could oversee and direct being allowd proper asistants and a Clerk—it would be necessary to give me the intire direction of the navy yard in Portsmouth and posesion of all the Public stores—part now remains with Mr. Sheafe and part with me—But as the Great Frigate is entirly suspended his agency of course ends nor can it be an object with him to retain a Busness of which he is entirly unacquainted—there is a Clerk of the yard returnd on sallary without duty—on taking up the new arrangment of marine affairs, every thing will be duely considerd and placed on a right footing For myself; I ask the agency and superintendency of all ships that may be herafter built, and equipt, and the charge of all stores, with the power of conducting the marine affars of the United States in this district; subject to the orders and directions of the secretary of war or, Marine. I flatter myself, that I can be servicable to the Public in all naval affairs required to  be transacted in this port or district; as I should apply myself wholy to that busness, and no other—The ships can be built much under the Estimate, on my plan; plain with two decks and avoiding Composition Butts and Copper sheathing in whole or in part—20 nine pounders, are on the Gun deck and two sixs on quarter deck—for largest class—16 sixs on Gun deck for 2d Class, is the ships I should recomend properly constructed—426 and 307 Tons—or their about—in all probability the ships could be built before the Cannon &c, could be procurd. my opinion would be to put up seven new Ships, and endeavour to purchase Five for imeadiat use; if they can be found redy armd and fitted for sea and of suitable construction and quality—numbers will be offerd for sale—but very few merchant ships can be alterd, or is so constructed that they will answer for Crusiers—by the time that five could be alterd, fitted, armd, and man’d, the seven new ships would be afloat—you may command my attention to examin any ship between this and Portsmouth that may be offerd to Government for sale—the best Judges may be decived in old ships. the owners generally represent them in the most favorable light, in order to get rid of them especially at this dull time for shiping—every mans ship is fitting for a Cruiser according to his opinion—representations to Government, is not allways founded on honorable Principals—when Contracts are in question I have presumd on the liberty you gave me in making remarks of what relates to the navy—
I am your Excelencies / most obd Hb Sert

Tho: Thompson